             Case 1:20-cv-01884-VM Document 8 Filed 09/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                              September 2, 2020
-------------------------------------X
LATASHA SIDIBAY,                       :
                                       :    20 Civ. 1884 (VM)
                      Plaintiff,       :
                                       :
     -against-                         :         ORDER
                                       :
J.C. PENNY PURCHASING CORP.,           :
                                       :
                      Defendant.       :
--------------------------------------X
VICTOR MARRERO, United States District Judge.

        On May 27, 2020, defendant J.C. Penney Purchasing Corporation

filed    a    notice      of   suggestion    of    bankruptcy      and    automatic         stay   of

proceedings. (See “Notice,” Dkt. No. 7.) The Notice indicates that

J.C.    Penney       Company,       Inc.   and    “certain    of    its       subsidiaries         and

affiliates”         had   filed     for    bankruptcy.     (Notice       at    1.)    The    Notice

further indicates that the filing of bankruptcy triggered an automatic

stay    of    any    action    or    proceeding     against   the    debtors,         subject      to

certain      limitations.       Plaintiff        Latasha   Sidibay       did    not    object      or

otherwise respond to the Notice. Accordingly, in light of the Notice

and section 362(a) of the Bankruptcy Code, this case shall be stayed

pending the bankruptcy proceedings. The parties are directed to notify

the Court in the event the stay should lifted.


SO ORDERED.

Dated:          New York, New York
                2 September 2020

                                                     _________________________
                                                          VICTOR MARRERO
                                                              U.S.D.J.
